Case 2:18-cv-00847-MLCF-JCW Document 11-1 Filed 10/30/18 Page 1 of 49

                   UNITED STATES DISTRICT COURT

                   EASTERN DISTRICT OF LOUISIANA


LOGAN MILLS,                        *                 CIVIL ACTION
                                    *                 NO. 18-847
VERSUS                              *
                                    *                 DIVISION “F”(2)
ROBERT TANNER, WARDEN               *
                                    *
*************************************************************************

                _________________________________________

                               EXHIBIT A

    MILLS’ ORIGINAL APPLICATION FOR POST CONVICTION RELIEF
              _________________________________________
              Case 2:18-cv-00847-MLCF-JCW Document 11-1 Filed 10/30/18 Page 2 of 49



                             uNrFoRM APpLTCATpT¿nOn posT-coNvrcTroN RELTEF

                                                                        No

NAME OF PETITIONER                                                         (to be fìlled in by the clerk)

 532042                                                                      22ND JUDICIAL DISTRICT
PRISON NUMBER

LOT]ISIA  STATE PEN                         Y                                PARISH OF w ASHINGTON
PLACE OF CONFINEMENT                                                           STATE OF LOUISIANA
vs.
  DARREL VANNOY. Warden
CUSTODIAN (Warden, Superintendent, Jailor, or
authorized person having custody of petitioner)
   PIEASC SETVE CUSTODIAN ANd WARREN MONTGOMERY. DISTRICT ATTORNEY,22"d
                                                                        JUDICIAL
DISTRICT, STATE OF LOUISIANA.

                                       INSTRUCTIONS--READ CAREFULLY

    (i) This petition must be legibly written or typed, signed by the petitioner and sworn to before a notary
public or institutional officer authorized to administer an oath. Any false statement of a material
                                                                                                    fact may serve
as the basis for a criminal prosecution. All questions must be answered concisely in
                                                                                       the proper space on the
form' Additional pages are not permitted except with respect to the facts which you rely upon to support your
claims for relief. No citation of authorities or legal arguments are necessary.

      (2)   Only one judgment may be challenged in a single petition except that convictions on multiple
                                                                                                         counts       of
a single    indictment or information may be challenged in one petition.

      (3) YOU MUST INCLUDE ALL CLAIMS FOR RELIEF AND ALL FACTS SUPPORTING
SUCHCLAIMS IN THE PETITION.

      (4)
       When the petition is completed. the original must be mailed to the clerk of the
                                                                                       district court in the parish
where you were convicted and sentenced.

   (5) You must attach official documentation showing your sentence and the crime for which you
                                                                                                    have been
convicted' You may obtain that documentation from the clerk of court of the district
                                                                                     court of thã parish where
you were sentenced or from the institution where you are confined.
                                                                   If that documentation is not attached, you
must allege what steps were taken to obtain it.

      (6)   Petitions which do not conform to these instructions will be retumed with
                                                                                      a notation as to the deficiency
                                                        PETITION
      I ' Name and   location of court which entered the judgment of conviction challenged

      w              Paris              Washin        & Main   St ..F           n. LA 70438

      2. Date of judgment of conviction Auzust 20. 2012

      3. Length ofsentence 70

      4. Nature of offense involved (all counts) La. R.S.   l4 :64.   one count: La. R S. 14:64.3. one count:   R.S
          4:27                               T4

      5. What was your plea? (check one)

            (a) Not guilty ( X )

            (b) Guilty ( )

            (c) Not guilty and not guilty by reason of insanity (
                                                                  )
                                                               1
            Case 2:18-cv-00847-MLCF-JCW Document 11-1 Filed 10/30/18 Page 3 of 49



     If you entered a guilty plea to one or more counts and not guilty to other counts, give details



         (d) Name and address of the lawyer representing you at your plea (if you had no lawyer, please indicate)

                            Cameron Marv.402l DeSoto Street. Mandeville. LA70471

         (e) Was the lawyer appointed ( ) or hired ( X X (check one)

     6. Kind of   trial: (check one)

       (a)Jury(X)

       (b) Judge only ( )

     7. (a) Name and address of the lawyer representing you at your trial:

                            Cameron Mary. 4021 DeSoto Street. Mandeville. LA 70471

     (b) Was the lawyer appointed ( ) or hired ( X )? (check one)

      8. Did you testify    at the   trial?   Yes ( X ) No ( )

 9.      a. Give the name and address          of the lawyer who represented you at sentencing for the conviction being
         attacked herein.
                        Cameron Marv. 4021 DeSoto Street. Mandeville. LA70471
             (b) Was the lawyer appointed ( ) or hired ( X )? (check one)

10       Did you appeal from the judgment of conviction? yes ( X ) No ( )

1l       If you did appeal, give the following information:

         (a) Citation, docket number, and date of written opinion by the Supreme Court (if known)

                       State v.   Mills. 13-0573 ( La. Apo.      1 Cir. 8/27114 ). 153 So. 3d 481

          (b) Name and address of lawyer representing you on appeal

                                       'Whittaker.
                            Bruce G.                 1   215 Prvtania St.. S te.332. New Orleans. LA 7013

          (c) Was the lawyer appointed ( X ) or hired (          )? (check one)
t2      Other than a direct appeal from the judgment of conviction and sentence, have you previously filed
                                                                                                              any
        application for post-conviction relief with respect to this judgment in any state ôr federal court? yes (
                                                                                                                  )
        No(x)




                                                                    2
             Case 2:18-cv-00847-MLCF-JCW Document 11-1 Filed 10/30/18 Page 4 of 49



                                               CLAIMS FOR RELIEF

   State concisely facts supporting your claim that you are being held unlawfully. If necessary, you may attach
extra pages stating additional claims and supporting facts. Do not argue points of law.

  The following is a list of those claims, and only those claims, that may provide you with grounds for relief:

      (l)       Your conviction was obtained in violation of the constitution of the United States or the State of
Louisiana;

      (2)       The court exceeded its jurisdiction;

      (3)       Your conviction or sentence subjected you to double jeopardy;

      (4)       The limitations on prosecution had expired;

      (s)       The statute creating the offense for which you were convicted and sentenced is unconstitutional;

    (6) The conviction or sentence constitute the ex post facto application of law in violation of the
  Constitution of the United States or the State of Louisiana.

   A REMINDER: THE ABOVE LIST CONTAINS ONLY THOSE CLAIMS THAT YoU MAY RAISE
FOR RELIEF. YOU MUST SET FORTH ALL OF YOUR COMPLAINTS ABOUT YOUR CONVICTION
IN
THIS APPLICATION. YOU MAY BE BARRED FROM PRESENTING ADDITIONAL CLAIMS AT A
LATER DATE. Remember that you must state the FACTS upon which your complaints about your conviction
are based. MERE coNCLUSoRY ALLEGATIONS WILL Nor SUFFICE.


                                          REPETITIVE APPLICATIONS

  The above claims may not provide grounds for relief       if   any of the following applies to you:

   (1)  Unless required in the interest ofjustice, any claim for relief which you fully litigated in
                                                                                                     an appeal shall
not be considered.

   (2) Any claim of which you had knowledge and inexcusably            failed to raise in the proceeding leading to
conviction may be denied by the court.

   (3) Any claim which    you raised in the trial court and inexcusably failed to pursue on appeal may be denied
by the court.

   (4) A successive application     may be dismissed if it fails to raise a new or different claim.

   (5) A successive application     may be dismissed if it raises a new or different claim that was inexcusably

omitted from a prior application.

   This application will provide space for you to explain the reasons why you failed
                                                                                        to raise your claims in the
proceedings leading to conviction, or failed to urge the claim
                                                               on appeal, or failed to include túe      claim in   a   prior
application.


                                                       CLAIM I
   Claim                                                                     t            for           o
                trial.

   (a)   supporting FACTS (tell your story briefly without citing cases or law):

                Everyone who played a vital role in the prosecution team at Mills' trial
                                                                                         was caught,
                via two cell phone videos, engaging in a conspiracy to maliciously prosecute
                                                                                              Mills,
                                                            J
          Case 2:18-cv-00847-MLCF-JCW Document 11-1 Filed 10/30/18 Page 5 of 49



               uncle in retaliation against Mills for filing an excessive force suit against the
               Bo galusa Police Officers/Department.


               Minutes after the jury returned a verdict, Mills' uncle, Doug Dendinger, served
               Bogalusa Police Offrcer Chad Cassard with a summons for the excessive force suit.
               Officer Cassard took the envelope and handed it to Leigh Anne Wall, the assistant
               district attorney who conducted Mills' trial. Julie Ifuight was also present as well as
               Pamela Jean Legendre, Mills' trial judge's law clerk. Several other Bogalusa police
               Offìcers, including Officer Scott Seals, who testified at Mills' trial, were also
               present' This group of State officials circled Mr. Dendinger and began cursing at
               him.

               Mr. Dendinger then left the courthouse and went to his home. Within twenty
               minutes, the police showed up at Mr. Dendinger's house with an arrest warrant,
               charging him with obstruction of justice, intimidation of a witness, and battery on a
               police officer. The arrest warrant was signed by Mills' trialjudge, August J. Hand,
               and was obtained because all of the above-named State officials went inside the
               courthouse and executed false statements, attesting that Mr. Dendinger struck
               Officer Cassard with the civil summons when serving him.

               The charges remained pending against Mr. Dendinger for approximately one year,
               at which time Mr. Dendinger's attorney successfully recused the Z2"d Judicial
               District Attorneys' Office from the case. The Louisiana Attomey General's Office
               then promptly dropped the charges.

               Given the egregious nature of the above-described misconduct (no less than six State
               officials conspiring to send an innocent man to prison), the incident received
               extensive media coverage.

               For further details and argum ent, see Memorandum of Law (to be filed on or before
               September 15,2016).

  (b)   List names and addresses of witnesses who could testify in support of your claim. you
                                                                                         If     cannot do so,
explain why:
                  l.  Doug Dendinger, 16600 Pelican Drive, Franklinton, LA 7043g
                 ii.  Teresa wiley Dendinger, 16600 pelican Drive, Franklinton,L^7043g
               iii.   Jake Mills, 425 Ridgewood Drive, Mandeville ,LA 70471
                iv.   Melanie Mills, 425 Ridgewood Drive, Mandeville,LATO4Tl
                      Terrence Mills, 12025 Hansen Road, Bogalusa, LA jO427
                vi.   Leigh Anne wall, 1645 Nicholson Drive, Baton Rouge, LA 70g02-g143
               vii.   Julie Knight, address unknown
              viii.   Pamela Jean Legendre, address unknown
                ix.   Chad Cassard, address unknown
                 X.   Scott Seals, address unknown
                xi.   Patrick Lyons, Bogalusa police Department, 111 Memphis st,
                                                                                     Bogalusa, LA 7042l,


   (c) If you failed to raise this ground   in the trial court pnor to conviction, on appeal or in a prior application,
explain why:   N/




                                                            4
           Case 2:18-cv-00847-MLCF-JCW Document 11-1 Filed 10/30/18 Page 6 of 49



                                                      CLAIM II
  Claim:        Mills was denied the effecti ve assl stance of          when his trial          el failed to in       eate his
                           t's                                     to                    that                       was
                                        nat               the

  (a)    Supporting FACTS (tell your story briefly wirhout citing cases or law)

                Mills informed his trial counsel that his        codefendant, Walter Aswell, took
                psychotropic medication at the time of the crime. This evidence is significant and
                could have been used at trial to add credibility to Mills' coercion defense. yet, trial
                counsel made no effort to investigate the matter and did not even question Aswell
                about the psychotropic medication he was taking.

                For fuither details and argument, see Memorandum of Law (to be filed on or
                before September I 5, 2016).

   (b) List names and addresses of witnesses who could testify in support of your claim. If you cannot do so,
explain why:
               i. Cameron Mary, 4021 DeSoto Street, Mandeville,LA :.0471

   (c) If you failed to raise this ground   in the trial court prior to conviction, on appeal or in a prior application,
    explain why:     N/A
                                                      CLAIM      III
  Claim:        Mills was denied his ri t to a fair trial and rieht of confrontation when          trial court al         the
                State to i mpeach Mills with a federal complaint that was nreoared                  filed bv a        ifornia
                             S            w

   (a)   Supporting FACTS (tell your story briefly without citing cases or law):

                As a result of serious injuries Mills sustained during his arrest, California
                                                                                                attorney
                Philip J. Kaplan filed a 1983 complaint on Mills' behalf. paragraph fìve
                                                                                                   of the
                Complaint refers to Mills as a "passenger" in the getaway vehicle. prior
                                                                                               to Mills,
                testimony, defense counsel moved to prohibit the State from being
                                                                                       able to impeach
                Mills with the Complaint, if and when Mills testified that he was the driver
                                                                                                   of the
                getaway vehicle. Defense counsel argued that Mills' civil
                                                                             counsel was not present
                and could not be cross-examined on the statements contained
                                                                                  in the civil petition.
                Nevertheless, the trail court ruled that the State would be allowed
                                                                                      to impeach Mills
                with the complaint in the event Mills testified he was the driver
                                                                                        of the getaway
                vehicle' The trial court ïeasoned that the passenger language
                                                                                  was admissible as a
                "statement against interest.',

                on direct appeal, the State did not defend the trial court's reasoning,
                                                                                        but instead
                argued that the allegations contained in the Complaint
                                                                        were not hearsay because
                they "were made by a person authorized by
                                                            [Millsjto make a statement concerning
                the subject'" However, attorney Kaplan has since
                                                                  executed a Declaration, attesting
                that he "did not meet or confer with Mr, Mills"
                                                                   before filing the suit. Attorney
                Kaplan fuither attested he used the word passenger
                                                                    to mean,,an ,occupant.,,,

                For fui1her details and argum ent, see Memorandum
                                                                           of Law (to be filed on or
                before September I 5, 201 6).




  (b) List names and addresses of witnesses who could
                                                      testify in support of your claim. If you cannot
explain why:                                                                                          do so,


                                                            5
          Case 2:18-cv-00847-MLCF-JCW Document 11-1 Filed 10/30/18 Page 7 of 49



                       Phillip J. Kaplan,3278 wilshire Blvd., ste. 106, Los Angeles,        cA   90010
               11      Cameron Mary, 4021 DeSoto Street, Mandeville,LAT04TI


  (c) Ifyou failed to raise this ground   in the trial court prior to conviction, on appeal or in a prior application,
explain why: N/A



                                                     CLAIM IV
  Claim:       Mills was denied the effectì    assistance   of        when his anoella te counsel failed to      uatelv
                               he                    and fai               to




  (a)   Supporting FACTS (tell your story briefly without citing cases or law)

               In his original Brief, Mills'     appellate counsel argued that Mills, right of
               confrontation was violated when the trial court refused to allow Mills to oross-
               examine his codefendant, Walter Aswell, regarding the substantial leverage the
               State had against him. However, appellate counsel failed to argue why Aswell's
               testimony that Mills was the passenger in the getaway vehicle was not merely
               cumulative, i.e., the three police officers who "corroborated" Aswell's testimony
               were each substantially impeached, and therefore, their testimony could not be
               relied upon to hold the confrontation violation harmless beyond a reasonable
                                                                                            doubt.
               Counsel's error in this regard was both fatal and inexcusable, given that harmless
               error jurisprudence clearly dictates that if a witness' testimony is merely
               cumulative, any potential confrontation violation will be deemed harmless.

               Worse still, Mills expressed this very concern to appellate counsel in
                                                                                      a letter after
               Mills received appellate counsel's original Brief. sure enough, the court of Appeal
               relied primarily on the testimony of the three police officers to hold
                                                                                                the
               confrontation violation harmless,

               Appellate counsel also argued that the trial court erred in allowing
                                                                                            the State to
               impeach Mills with a civil petition that was prepared and
                                                                              filed bv Ã out-of-state
               attorney' Counsel thoroughly demonstrated the trial court's
                                                                                 error in admitting the
               civil petition as a "statement against interest." In its original Brief, howeverl
                                                                                                     the
               State did not defend the trail court's rationale for admittilng
                                                                                 the civil petition, and
               instead argued the petition was not hearsay at all because
                                                                            it was a statement,,made
               by a person authorized by [Mills] to make a statement concerning
                                                                                           the subject.,,
               Appellate counsel failed to notice the State's new argument,
                                                                               and coniinued to árgue
               in his Reply Brief that the petition could not be considered
                                                                                   a statement against
               interest; a position not even advanced by the state.
                                                                        unsurprisingly, the court of
               Appeal adopted the State's unchallenged position
                                                                    in holding there was no error in
               the admission of the civil petition.

               For further details and argum enl, see Memorandum
                                                                          of Law (to be fìled on or
               before September 1 5, 201 6).




   (b) List names and addresses of witnesses who could testify
                                                               in support of your claim. If you cannot do so,
explain why:
               l.     Bruce G. whittaker, r2r5 prytania st., ste. 332,
                                                                       New orleans, LA 70130


  (c) Ifyou failed to raise this ground   in the trial court prior to conviction, on appeal
explain why:   N                                                                            or in a prior application,


                                                            6
           Case 2:18-cv-00847-MLCF-JCW Document 11-1 Filed 10/30/18 Page 8 of 49



                                                     CLAIM V
  Claim:               as deni                                         w                ofA
               the stronsest points of lvlills'      ents. and reoeatedl v misaonlied un        zuous law


  (a)   Supporting FACTS (tell your story briefly without citing cases or law)

               The Court of Appeal's opinion affirming    Mills' convictions, when taken as a whole,
               evidences clear judicial bias and a consistent misapplication of the law. For
               example, the court held that two of Mills' challenges for cause were not preserved
               for appeal because Mills' attorney did not say, "note my objection,,'when the trial
               court declined to sustain these cause challenges. The Louisiana Supreme Court has
               previously reversed/corrected the First Circuit twice on this very issue (for holding
               a formal incantation is required to preserve a cause challenge for review). Both
               Mills and his appellate counsel cited the above-reference Supreme Court decisions
               in their respective Reply Briefs, as the State Asserted in its Original Brief that these
               two challenges for cause were not preserved for appeal (the State did not cited any
               cases to support is assertion - because there are none). Yet, the First Circuit
               blatantly ignored Mills and his appellate counsel's response on this issue.

               The Court of Appeal also ignored Mills' argument that his codefendant's testimony
               was not merely cumulative because the three police officers who corroborated
               Aswell's testimony of being the driver were substantially impeached. When Mills
               received his appellate counsel's Original Brief, the notice that appellate counsel
               failed to make mention of the substantial impeachment of the three Bogalusa police
               officers involved in the chase and arrest of Mills and his codefendant.

               Believing counsel's error in this regard would be fatal to his confrontation violation,
               Mills filed a pro se Supplemental Brief, in which he detailed the substantial
               impeachment of the Bogalusa Police Officers. Mills further argued
                                                                                        that, because
               the th¡ee officers' testimonies were materially impeached, their testimonies
                                                                                                could
               not be relied upon to declare the confrontation violation harmless beyond
                                                                                                     a
               reasonable doubt.

               The First Circuit completely ignored Mills' argument, and relied
                                                                                     upon the three
               officers' testimonies to declare the confrontation violation harmless.

               It is noteworthy that William J. Crain, who wrote the opinion affirming
                                                                                       Mills'
               convictions and sentences, was one of only two judges being
                                                                           assigned feloiy cases
               in washington parish at the time of Mills' crimà anã trial.

               For further details and argum enf, see Memorandum of
                                                                    Law (to be filed on or
               before September 15, 2016).

               See also Fear of a Paper Tiger: Enþrcing Louisíana's procedural
                                                                                    and Statutory
               Rules in the ílake of Harmless Error Analysis, James
                                                                     E. Boren and Michael Fiser,
               64 Louisiana Law Review, 2003; detailing Louisiana
                                                                     appellate courts, inabiliÇ to
               conduct a harmless error analysis due mainly to judiciaifias.


  (b) List names and addresses of witnesses who could         testify in support of your claim. If you cannot
explain why:                                                                                                  do so,
                       william   crair¡ First circuit court of Appeal, 1600 N. 3,d st.,
                                 J.
                                                                                        Baton Rouge, LATog2l
                       Jewel E. welch, First circuit court of Appeal,
                                                                       r600 N. 3d st., Baton Rouge, L'i*g2r
                                                  First circuit court of Appeal, 1600 N. ¡d
                       Iiïåilîuidrv-whipple,                                                st., n-u,'oi'Ro.rg",
               IV       Bruce G. Whittaker, 1275 prytania St.,
                                                               Ste. 332, New orleans, LA 70130


                                                          7
            Case 2:18-cv-00847-MLCF-JCW Document 11-1 Filed 10/30/18 Page 9 of 49




     (c) Ifyou failed to raise this ground   in the trial court prior to conviction, on appeal or in a prior application,
explain why: N/A


A. Do you have in a state or federal court any petition     or appeal now pending as to the judgment challenged?
   Yes[]NoIx ]
B'   Do you have any future sentence to serve after you complete the sentence imposed by the judgment
     challenged? Yes [ ] No I x ]

            (1) If so, give name and location of court which      imposed sentence to be served in the future:




            (2)   Give date and length of sentence to be served in the future:




            (3)  Have you filed, or do you contemplate filing, any petition attacking the judgment which imposed
     the sentence to be served in the future? yes [ ] No I ]


If a copy of   the court order sentencing you to custody is not attached, explain why




     WHEREFORE, petitioner prays that the Court grant petitioner relief to which
                                                                                 he may be entitled




J                   Bar Roll         172
 3 09               Street
 Hammond, LA7040l
 (e8s) s42-7730
 (98s) 542-7156 fax
 Counselþr Logøn Mills




                                                             8
         Case 2:18-cv-00847-MLCF-JCW Document 11-1 Filed 10/30/18 Page 10 of 49




                                                   AFFIDAVIT

STATE OF LOUISIANA

PARISH OF Tangipahoa

  Jane C Hogan, on behalf of Logan     \'{ills, being first duly swom says that she has read the foregoing application
   for post-conviction relief, discussed same with Mr. Mills, and swears or affirms that all of the information
          is true and correct to    best of her knowledge.



Jane    Hogan



swoRN To AND SUBSCRIBED before me this l gtr' day of August, 2016



Notary Public or other person a            to             an oa th.



                THOIVÍAS J HOCAI\T¡R
                   NOTARYPT'BI^TC
               BARROLLNO.0690I
               NOIARYIDNO. 10265
            MT SAIdI{ûSSIONIsFORTIFE




                                                          9
Case 2:18-cv-00847-MLCF-JCW Document 11-1 Filed 10/30/18 Page 11 of 49




                                        sfr           ot r-ou¡r¡"n" uà¡to.t óo*rn¡t,n"nt              or¿"F
   Judicial District                              2x                        Court Section              {L
   Parish of Commitment                                                     Docket Number

       Defendant/Case ldentlfiers:                    4
       Namè of Convicted

       Race                                   i^Át        I   J     Date of Birth (MM/DD/YYYY)
       Sex                                     rv1                  State lD Number


       Total Sentence ltotol length of incarcerotion imposedl:
       To be- imprisoned at hard labor in the custody ofthe Department of Public Safety and Corrections for:
             It(]             Years                                  Months                            Davs


       Sentence Detalls:
       Convicted of:                  Number of Counts            Verdict/Plea:           Sentence Length
       (Revlsed Stdtute                                                                   (Example: 2 yeor, 6 months, 30 doys)
        Number)
          tu,       oLl                                                                                                    t) lóP.fiP\¡
                                                  ,                         I


                    q                                                                                   r5          r,rr /Lr
                                      Dates
        Offense Date(s)
        Adiud¡cat¡on Date                     z
        Sentence Date                      Çl-; tn-l?,
        Revocation Date(s)


        Sentence Conditions:                          Docket Number                   Parish, Judicial District   of Docket Number
        Concurrent with:
        (list docket numbers, parish,
        and Judicial D¡str¡ct)


         Consecutive to:
         (list docket numbers, parish,
         and Judicial District)


        Special Comments or lnstructions (such øs suspended sentence or good t¡ñrell


         Ucs 1,b,4 á A fLtn c-c-' LU\ acLc-h Ñt'rØr+ ønl
                                                                                                                                           cLnq
                                                                                                                                          c:ut 5aÃvt yJ
         e\a trL\\s có {î cU. t               'Se"trtønce

              TTó
         lnvolved       Pa   rties   lPrinþL{r mesl:
         Minute Clerk:                                                            Prosecutor:          L. ìrta I I
         Court Reporter               T-      [f- ¡ I ìP                          Defense Attorney:


     The above sentence, hãnded down in Open Court, is the order of this Court and th¡s shall be sufficient warrant for its
     execution.
     Thus Done and                                    day of                            ,oiÀ
                                                                                       Judge's Printed Name and Mailing Address:




     versìon 1,31
     March, 2011




                                                                                                                                                  __Æ
Case 2:18-cv-00847-MLCF-JCW Document 11-1 Filed 10/30/18 Page 12 of 49
Case 2:18-cv-00847-MLCF-JCW Document 11-1 Filed 10/30/18 Page 13 of 49
Case 2:18-cv-00847-MLCF-JCW Document 11-1 Filed 10/30/18 Page 14 of 49
Case 2:18-cv-00847-MLCF-JCW Document 11-1 Filed 10/30/18 Page 15 of 49
Case 2:18-cv-00847-MLCF-JCW Document 11-1 Filed 10/30/18 Page 16 of 49
Case 2:18-cv-00847-MLCF-JCW Document 11-1 Filed 10/30/18 Page 17 of 49
Case 2:18-cv-00847-MLCF-JCW Document 11-1 Filed 10/30/18 Page 18 of 49
Case 2:18-cv-00847-MLCF-JCW Document 11-1 Filed 10/30/18 Page 19 of 49
Case 2:18-cv-00847-MLCF-JCW Document 11-1 Filed 10/30/18 Page 20 of 49
Case 2:18-cv-00847-MLCF-JCW Document 11-1 Filed 10/30/18 Page 21 of 49
Case 2:18-cv-00847-MLCF-JCW Document 11-1 Filed 10/30/18 Page 22 of 49
Case 2:18-cv-00847-MLCF-JCW Document 11-1 Filed 10/30/18 Page 23 of 49
Case 2:18-cv-00847-MLCF-JCW Document 11-1 Filed 10/30/18 Page 24 of 49
Case 2:18-cv-00847-MLCF-JCW Document 11-1 Filed 10/30/18 Page 25 of 49
Case 2:18-cv-00847-MLCF-JCW Document 11-1 Filed 10/30/18 Page 26 of 49
Case 2:18-cv-00847-MLCF-JCW Document 11-1 Filed 10/30/18 Page 27 of 49
Case 2:18-cv-00847-MLCF-JCW Document 11-1 Filed 10/30/18 Page 28 of 49
Case 2:18-cv-00847-MLCF-JCW Document 11-1 Filed 10/30/18 Page 29 of 49
Case 2:18-cv-00847-MLCF-JCW Document 11-1 Filed 10/30/18 Page 30 of 49
Case 2:18-cv-00847-MLCF-JCW Document 11-1 Filed 10/30/18 Page 31 of 49
Case 2:18-cv-00847-MLCF-JCW Document 11-1 Filed 10/30/18 Page 32 of 49
Case 2:18-cv-00847-MLCF-JCW Document 11-1 Filed 10/30/18 Page 33 of 49
Case 2:18-cv-00847-MLCF-JCW Document 11-1 Filed 10/30/18 Page 34 of 49
Case 2:18-cv-00847-MLCF-JCW Document 11-1 Filed 10/30/18 Page 35 of 49
Case 2:18-cv-00847-MLCF-JCW Document 11-1 Filed 10/30/18 Page 36 of 49
Case 2:18-cv-00847-MLCF-JCW Document 11-1 Filed 10/30/18 Page 37 of 49
Case 2:18-cv-00847-MLCF-JCW Document 11-1 Filed 10/30/18 Page 38 of 49
Case 2:18-cv-00847-MLCF-JCW Document 11-1 Filed 10/30/18 Page 39 of 49
Case 2:18-cv-00847-MLCF-JCW Document 11-1 Filed 10/30/18 Page 40 of 49
Case 2:18-cv-00847-MLCF-JCW Document 11-1 Filed 10/30/18 Page 41 of 49
Case 2:18-cv-00847-MLCF-JCW Document 11-1 Filed 10/30/18 Page 42 of 49
Case 2:18-cv-00847-MLCF-JCW Document 11-1 Filed 10/30/18 Page 43 of 49
Case 2:18-cv-00847-MLCF-JCW Document 11-1 Filed 10/30/18 Page 44 of 49
Case 2:18-cv-00847-MLCF-JCW Document 11-1 Filed 10/30/18 Page 45 of 49
Case 2:18-cv-00847-MLCF-JCW Document 11-1 Filed 10/30/18 Page 46 of 49
Case 2:18-cv-00847-MLCF-JCW Document 11-1 Filed 10/30/18 Page 47 of 49
Case 2:18-cv-00847-MLCF-JCW Document 11-1 Filed 10/30/18 Page 48 of 49
Case 2:18-cv-00847-MLCF-JCW Document 11-1 Filed 10/30/18 Page 49 of 49
